Title: From George Washington to Major General Alexander McDougall, 2 October 1778
From: Washington, George
To: McDougall, Alexander


          
            Dear Sir
            Fishkill 2d October 1778
          
          I have been favd with your letter of yesterday morning. I have no particular orders to communicate except that I wish you and Genl Lincoln to send from your divisions a fatigue party to repair the Road from Fredericksburg by New Milford, Woodberry, and Waterbury to Farmington. I have written to Genl Lincoln upon the subject. This measure will facilitate the movement of the Army if it should be obliged to proceed to the Eastward. You will not include any of the Carolina troops in the fatigue men to be sent from your division, as I may find it necessary to make a new disposition of them. With respect to Shoes, it is our misfortune to have none in Store at this time. I have dispatched an express to Harford with orders to the persons having the superintendance of the Cloathing there and at Springfeild to send on all the Shoes they have with the utmost expedition.
          The Enemy who landed in Jersey, from the last accounts, were at the liberty pole and the new Bridge near Hackinsack. I am credibly informed that a packet has just arrived. If this is the case, and Sir Henry Clinton was waiting for orders from the Ministry to govern his operations by, it is probable we shall soon be able to discover the part he means to take.
          I have not mentioned any particular quantity of provision the fatigue party should take with them. This they must be supplied with from time to time as they may want, as my wish is for them to continue till they have gone over the tract of Road I have mentioned, unless some circumstances should cast up to make their rejoining their Corps necessary. I am Dear Sir with great Regard & Esteem Your most obt Servt
          
            Go: Washington
          
         